Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder of Claims Previously Withdrawn
Claims 1-13 and 16-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18 (which corresponding to previously withdrawn claim 14, which was later canceled), directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/2/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend claim 1 as follows: 
In claim 1, at line 5, please insert the phrase “least one” before the word “fabric”. 
Authorization for this examiner’s amendment was given in an interview with Mr. Bryan H. Davidson on April 4, 2022. 
Reasons for Allowance
Claims 1-13 and 16-18 are allowed over the prior art of record.  Among those, claim 1 is the only independent claim. 
The claims are allowed in view of Applicant's responses submitted on 3/21/2022. The examiner has reviewed the remarks submitted 3/21/2022 and found the arguments (remarks, pages 2-5) presented persuasive. 
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest a three-dimensional shaped article and the method of making the specific three-dimensional shaped article in the specific manner as instantly claimed (in claims 1 and 18), which three-dimensional shaped article has an outer and inner surface; and in particular, the outer surface comprises at least one fabric of specific polyethylene multifilament yarns that must satisfy the specific tensile strength requirement as so defined, wherein the at least one fabric is either a woven fabric or a knitted network, and is impregnated with a specific acrylic based thermoplastic material that must satisfy the specific glass transition temperature requirement as so defined.  The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. As such, claims 1-13 and 16-18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN LAN/Primary Examiner, Art Unit 1782